DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the effective filing date of the claimed invention of claims 20-24 is January 17, 2021, which is the filing date of the parent application 17/151,191 (the subject matter of instant claims 20-24 are supported in the originally filed claims 20, 21 and 24-27 of the parent application).  However, neither of the provisional applications (62/967,777 and 62/962,382) provides support for instant claims 20-24.                     
Applicant canceled claims 16-19.  Thus, previous 103 rejection on claims 16-19 over Dell’orco et al (WO 2017/085692 A1) in view of Cihlar et al (WO 2021/154687 A1) and previous 112(b) rejections on claims 17 and 18 are now moot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  As discussed below, instant claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The breadth of the claims
    	Breadth of claim limitation “treating a SARS-CoV-2 lung infection . . . by inhalation a liquid aerosol composition comprising >50% (w/w) water and <50% (w/w) ribavirin” was not fully enabled by the disclosure.
The nature of the invention
Invention addresses treating SARS-CoV-2 lung infection by administering to the lung of a patient a liquid aerosol composition comprising >50% (w/w) water and <50% (w/w) ribavirin by inhalation via nebulizer.
State of the prior art
applicant themselves state that the use of ribavirin in treating COVID-19 is not expected to be successful by skilled pulmonologists and infectious disease specialists: Wang et al (“Potential antiviral therapeutics for 2019 Novel Coronavirus”, 2020 Mar. 12, vol.43(3), pg.170-172) concludes (see abstract) that antiviral drugs commonly used in clinical practice, including ribavirin, are invalid for 2019-nCoV and not recommended.  Barnard et al (“Enhancement of the infectivity of SARS-COV in BALB/c mice by IMP dehydrogenase inhibitors, including ribavirin,” Antiviral Research vol.71 (2006), pg.53-63) states (see abstract) that “[b]y not inhibiting viral replication in the lungs of infected mice, ribavirin treatment may have provided a continual source of stimulation for the inflammatory response thought to contribute to the pathogenesis of the infection.  Our data do not support the use of ribavirin or other IMP dehydrogenase inhibitors for treating SARS infections in humans.”  Liu et al (“Efficacy and safety of antiviral treatment for COVID-19 from evidence in studies of SARS-CoV-2 and other acute viral infections: a systematic review and meta-analysis”, CMAJ, vol.192(27) (2020), E734-E744) concludes that both SARS and MERS studies provides very low-quality evidence for effects of Ribavirin on mortality in patients with severe COVID-19 illness.  Tong et al (“Ribavirin therapy for severe COVID-19: a retrospective cohort study”, International  Journal of Antimicrobial Agents, vol.56(3), pg.106-114 (2020), pg.106114) concludes (see abstract) that “in patients with severe COVID-19, Ribavirin therapy is not associated with improved negative conversion time for SARS-CoV-2 test and is not associated with an improved mortality rate”.  
Level of one of ordinary skill 
A medical physician with sufficient skill and experience/expertise in pulmonology and infectious diseases. 

The level of predictability in the art
As evidenced by the references cited by applicant and discussed above, effectiveness of ribavirin in treating SARS-CoV-2 has not been proven.  One skilled in the art cannot readily anticipate the effect of administering to the lung infected with SARS-CoV-2 an aerosolized liquid comprising >50% water and <50% ribavirin, and thus there is lack of predictability in the art.  
Amount of direction provided by the inventor/Existence of working examples
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970).  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).  First of all, it is unclear from reading present specification whether instant liquid aerosol composition comprising >50% (w/w) water and <50% (w/w) ribavirin was effective in treating SARS-CoV-2 lung infection in a patient.  Even though Example 7 of present specification is titled “Coronavirus Infection”, the example simply states that the 67 year old female who had no previous lung disease developed fever for 2 days.  There is no mention of a lung infection which instant liquid aerosol composition is supposed to treat.  Also, there is no indication that she was positively diagnosed with SARS-CoV-2 (this is in contrast to all the other examples in which applicant provided detailed diagnostic information as to what the patient was suffering from).  Thus, there is no way of determining whether the composition used in Example 7 was treating a SARS-CoV-2 lung infection.  Besides, Example 7 does not describe inhalation of a liquid aerosol composition comprising water (greater than 50%) and ribavirin (less than 50%) but instead describes a dry powder inhalation composition containing ribavirin, and no guidance was provided for practicing instant invention (i.e., instant liquid aerosol composition comprising >50% water and <50% ribavirin) as to the proper dosage, frequency of administration and duration of treatment.  Furthermore, Example 7 seems anecdotal, involving just one patient.  Tong et al, one of the reference discussed above, states (pg.4, 2nd paragraph) that the sample size required to achieve 90% power of test is approximately 1048 patients and states that the sample size used in its study (71 patients in control group and 44 patients in Ribavirin group) was limited and that larger sample sized, randomized controlled clinical trials are necessary.  
Quantity of experimentation needed to make or use the invention based on the content of the disclosure
Given the unpredictability of the art, and given the fact that applicant have not presented in present specification persuasive data showing efficacy of instant liquid aerosol composition comprising >50% water and <50% ribavirin in treating SARS-CoV-2 lung infection, the quantity of experimentation required would be significant.

Therefore, analysis of the preceding Wand factors supports the Examiner’s conclusion that present specification fails to teach how to make and/or use the claimed 
Response to Arguments
With respect to instant 112(a) enablement rejection, applicant argue that as stipulated by McLeay’s 132 declaration the context of the entire written description makes clear to one of ordinary skill in the art that the heading to Example 7 means 2019 Novel Coronavirus (a.k.a., COVID-19 or SARS-CoV-2) and that in Example 7, the skilled artisan is taught how to administer the claimed formulation to a patient in need thereof.  However, first of all, SARS-CoV-2 is just one of many strains of coronavirus, which term also encompasses other strains including SARS-CoV1 as well as MERS-CoV.  Applicant never states in their specification that they mean SARS-CoV-2 or COVID-19 by the term coronavirus.  Secondly, even if one skilled in the art understood the heading to Example 7 (“Coronavirus Infection”) to mean COVID-19 or SARS-CoV-2 as argued by applicant, the skilled artisan is not taught in Example 7 how to administer the claimed formulation to a patient in need thereof because the example simply states that the 67 year old female who had no previous lung disease developed fever for 2 days and there is no mention of a lung infection which instant liquid aerosol composition is supposed to treat (instant invention of claim 20 is drawn to a method of treating a SARS-CoV-2 lung infection).  Besides, Example 7 does not describe inhalation of instant liquid aerosol composition comprising water (greater than 50%) and ribavirin (less than 50%) but instead describes a dry powder inhalation composition containing ribavirin.  
 	McLeay’s 132 declaration also stipulates that before the time of filing the instant patent application and before the priority date of the instant patent application, one of ordinary skill in the art was able to ascertain how to make, use, and administer the claimed aerosolized ribavirin composition to a patient in need thereof to treat a viral pulmonary infection that causes ARDS or SARS, as evidenced in Gilbert and McLeay, “MegaRibavirin aerosol for the treatment of influenza A virus infections in mice,” Antiviral Research, 78(3): 223-229 (June 2008) (of record) (“Gilbert and McLeay”).  However, the reference teaches treatment of influenza A virus infections using MegaRibavirin aerosol, and the treatment of influenza A is not indicative of its effectiveness against SARS-CoV-2 lung infection.  It is the Examiner’s understanding that influenza and COVID-19 are caused by different viruses.  Although applicant argue that the aerosol ribavirin dosage, formulation, and administration for pulmonary routes is enabling information already known in the art, instant invention is directed specifically to treating SARS-CoV-2 lung infection, which is not predictable as already discussed above in Paragraph 6. 
Furthermore, the declaration stipulates that the claimed aerosolized ribavirin composition as described in the specification is successful as an effective treatment for patients suffering from COVID-19, as further evidence by Messina et al., Ribavirin Aerosol in the Treatment of SARS-CoV-2: A Case Series,” Infect. Dis. Ther. (2021) 10:2791-2804 (July 23, 2021). The COVID-19 efficacy proof and results are summarized in Messina, 2021, at p. 1, abstract, and p. 12, column 1 of Messina, 2021.  However, the state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP 2164.05(a).  In instant case, the effective filing date of the claimed invention is January 17, 2021 whereas the publication date for Messina et al is July 23, 2021, which is after instant application was filed.
	Thus, for the reasons explained above, instant 112(a) enablement rejection still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 4, 2022